EXHIBIT 10.3

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

Investment-in-kind contribution contract

 

Between the inferents

 

Doctor Orhan Karahodza

Born 19th November 1969

Resident of Waiblinger Str. 34, 70372 Stuttgart

And

Mrs Dzenana Karahodza, born Adzemovic

Born 13th May 1969

Resident of Waiblinger Str. 34, 70372 Stuttgart

-in community of property according to Bosnian law-

and, registered in the Commercial Registry of Ludwigshafen

District Court, HRB 64059,

 

Beatmungspflege 24 GmbH

Ludwigshafen headquarters

Zollhofstrasse 4,67061 Ludwigshafen

 

Represented by

Doctor Orhan Karahodza

Born 19th November 1969

As sole director, exempt from the

Constraints of §181 of the Civil Code

 

A.

Preliminary Remarks

 

1.The sole shareholder of the company registered in the Commercial Registry of
Ludwigshafen District Court, HRB 64059,

 

Beatmungspflegege 24 GmbH

 

with its headquarters in Ludwigshafen, has today included for the notary the
following real capital increase resolution:

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

I.TOP 1: Increase in Capital

 

(1)The capital fund of the company will be raised from €25,000 by €1,000 to
€26,000 with the issue of 1,000 shares of a face value of €1.00 (Share numbers
25,001 to 26,000).

 

(2)The people appearing will be allowed to acquire the new shares, which will be
acquired in common property of Bosnian community of property.

 

(3)The new shares will be valid at the end of the current business year.

 

(4)The deposits on the new shares are to be paid as contribution in kind due to
the fact that Dr. Orhan Karahodza is not registered in the commercial registry,
at 70372 Stuttgart, Badstrasse 36, under the name “Pflegegedienst Das
Pflegeland”, operated as a sole proprietorship with all assets and liabilities,
rights, claims and demands, responsibilities and obligations, and legal
relationships introduced in the company with contractual and economic effect
beginning 1st July 2014. The transfer is made for tax purposes with a book value
pursuant to § 20 para. 2 sentence 2 of the Reorganisation Tax Act.

 

It is found that the company legally belongs to the common property existing
between the people appearing, due to community of property in Bosnian law.

 

(5)In tax and economically, the company owns half of residential and part
ownership of 100/1000 co-ownership of the land FLST. 3667, Waiblingen 34, 2a 37
m2, registered with the land register of Stuttgart-Bad Cannstatt sheet 19,210 BV
1, associated with private property in the designated division in the plan with
apartment no. 2 plus the store on the ground floor and 1 storage room in the
basement.

 

Ownership share of half of the property brings with it the liabilities
registered in the land register, and these

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

liabilities are underlying obligations and responsibilities as a premium (§ 272
para. 2 no. 1 HGB) co-sponsored in the GmbH.

 

(6)This contribution is therefore to be expected on the notional amount of the
new shares no. 25001-26000 in the amount of the increase in registered capital,
with a total of €1,000.00 As far as the due discretion of directors of the
company, the contribution in kind with a higher value in the financial
statements of the GmbH is set, the differential amount is set in the capital
reserve as premium in accordance with § 272 para. 2 sentence 1 of the Commercial
Code.

 

2.The inferent today clarified the transfer of the new shares.

 

B.

Contribution Agreement

 

The Parties shall conclude the following property contribution agreement for the
demand of the contribution in kind obligation.

 

§1

Purpose of contribution in kind

 

(1)The inferent transmits from Dr. Orhan Karahodza the sole proprietorship
operated by him under the name “Pflegedienst Das Pflegeland” at 70372 Stuttgart,
Badstrasse 36, with all assets and liabilities, rights, claims and demands, and
responsibilities, commitments and legal relationships with contractual and
economic effect from the beginning of 1st July 2014 to the GmbH against the
decision referred to in capital shares. The transfer is made for tax purposes
with a book value pursuant to § 20 para. 2 sentence 2 of the Reorganisation Tax
Act.

 

(2)For the transmission of the property of assets and liabilities to the
acquiring GmbH, the following applies in detail:

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

a.All individual assets of the fixed and current assets are transferred to the
GmbH, in particular those listed in Appendix 1 of this contract.

 

b.All liabilities (debts and liabilities) of the individual company are
transferred to the GmbH, in particular those listed in Appendix 2 of this
Agreement.

 

c.All other right positions and objects, contracts, employment and other rights
and obligations which are non-capitalisable or not subject to disclosure are
transmitted to the GmbH. In particular, it is responsible for contracts listed
in Appendix 3 of this contract, as well as other tenancy, leasing and supply
contracts, management contracts, franchise agreements, offers and other legal
provisions.

 

d.As a result of the transfer, all working conditions devolve to the GmbH
according to § 613a of the Civil Code.

 

e.Between the date of contribution, 1st July 2014, and today, assets, legal
positions, objects or other rights will have been sold by the inferents in the
ordinary course of business, contact the surrogates in their place. If inferent
assets, legal positions, objects or other rights for operation are acquired in
the above mentioned period, these are also hereby transferred to the GmbH.

 

f.Assets, liabilities and working conditions that are not listed in the
appendices shall be transferred to the GmbH, if they pertain to the operation of
the inferents in the broadest sense. This applies in particular to intangible
assets or those acquired by inferents today; liabilities incurred and reasonable
employment contracts.

 

g.As long as the transfer of assets, liabilities or contracts; employment
contracts or other rights and obligations of the GmbH is not legally possible,
particularly if the necessary approvals of third parties can not be obtained,
then the parties stand in the internal relationship as they would stand, if the
transfer were made to the GmbH.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

h.The individual objects and rights are acquired by the GmbH in the state in
which they find themselves today, including any charges. To the extent permitted
by law, any warranty of inferents is excluded in relation to this contribution
in kind. Particular claims and rights of the GmbH are excluded because of the
intrinsic value of, and the nature and stock of the assets transferred from
inferents, of whatever kind and for whatever legal reason. This exclusion of
claims does not apply to claims based on fraudulent or intentional conduct of
inferents, or claims based on differential liability under § 56 para. 2 in
connection with § 9 of the Limited Liability Companies Act.

 

(3)If there is doubt as to the scope and the assignment in this document of
asset positions, legal positions, etc., the GmbH is a determination pursuant to
§ 315 of the Civil Code.

 

§ 2

Transfer of Business

 

(1)The Parties agree that the ownership and immediate possession of the movable
property transfer to the GmbH. As far as the GmbH is not in the immediate
possession of the goods, the right to restitution will be transferred by the
inferents to the GmbH. The GmbH hereby accepts the transfer of ownership and
immediate possession as well as the assignment of the claim.

 

(2)The Parties agree that the GmbH takes over the existing liabilities of the
GmbH on June 30, 2014 at 00:00 o’clock. Where possible, the acquisition is by
way of liberating debt assumption, otherwise the GmbH exempts the inferents
internally from the liabilities.

 

(3)The Parties agree that GmbH enters the law of obligations instead of
inferents with effect from the beginning of 1 July 2014 in all contractual
relationships of the transferring company. To the extent that this

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

required consent of the third party can not be obtained, the Parties have to
provide the corresponding internal relationship.

 

(4)The GmbH is hereby authorised to make and accept all declarations necessary
or appropriate at its discretion and to carry out acts that are in connection
with the contribution of the company in the GmbH. The GmbH is exempt from the
restrictions of § 181 of the Civil Code, and entitled to keep the power
conditions in whole or in part, to transfer or to delegate authority to the
exemption from the restrictions of §181 of the Civil Code.

 

§ 3

Award of Shares

 

(1)In return for the above transfer of assets to the GmbH the inferent gets
1,000 shares in the acquiring GmbH with a nominal value of €1.00 each (shares
no. 25001-26000).

 

The new shares grant entitlement to the retained earnings of GmbH allotted to
them for the entire current fiscal year.

 

(2)Transmission to commercial and tax accounting book value occurs as of June
30th 2014. The difference between the value of the assets transferred to the
acquiring GmbH and the nominal amount of new shares to be granted to the
acquiring GmbH is in the capital reserve pursuant to § 272 Para. 2 point 1 of
the commercial code with the acquiring GmbH. The inferent does not receive any
further consideration of the GmbH, in particular, no cash compensation.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

§ 4

Consequences of the transfer for employees and their representatives

 

The transmission of the company operated by the inferents leads to a transfer of
business under § 613a of the Civil Code.

 

With the coming into effect of the transfer (= signature of this contract), all
employment conditions with all rights and obligations are transferred to the
GmbH. The Contracting Parties shall inform the employees of the company pursuant
to § 613a para. 5 of the Civil Code.

 

§ 5

Severability

 

If any provision of this contract be invalid or unenforceable, then the
statements remain valid overall. Replacements for the invalid or unenforceable
provisions should be agreed by the parties, which come as close as possible to
the economic intent of the invalid or unenforceable provisions.

 

C.

Special arrangements for the introduction of residential and partial ownership

 

§1

Transfer of Property

 

(1)Dr Orhan Karahodza and Mrs Dzenana Karahodza are registered in community of
property according to Bosnian law as owners of the residential and partial
ownership Land Register of Bad Cannstatt (Land Registry Stuttgart-Bad Cannstatt)
Journal 19210 BV 1 registered residential and partial ownership unit of 100/1000
co-ownership of the landFlst. 3667, Waiblinger Straße 34, 2 a 37 m2, connected
to the private ownership of the division in the plan with the apartment
designated no. 2 plus store on the ground floor and 1 storage room in the
basement.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

The owners and the commercial register of the Ludwigshafen district court, HRB
64059, registered to Beatmungspflege 24 GmbH, based in Ludwigshafen, agree that
the property is transferred to a halved co-ownership of this residential and
partial ownership unit of Beatmungspflege 24 GmbH.

 

(2)The owners grant and Beatmungspflege 24 GmbH applies for registration of the
ownership change.

 

(3)The certifying notary is instructed to immediately notify the land registry
office to submit the application for execution as soon as the clearance
certificate from the tax office - real estate transfer tax authority - is
present.

 

§ 2

Consideration

 

Beatmungspflege 24 GmbH owes the owners nothing in return. The transfer of
ownership takes place as share premium in accordance with § 272 para. 2 no. 1 of
the Commercial Code on the today agreed increase of the capital of the GmbH from
€25,000.00 by €1,000.00 to €26,000.00.

 

§ 3

 

(1)The transfer of direct private ownership on the land contract is effective
immediately. For the purposes of liability law, the transfer of private
ownership applies with effect from 1 July 2014.

 

(2)All development contributions and the other charges referred to in §§ 127,
135a of the Building Code, and charges imposed by the local tax law that are
already requested shall be borne by Dr. Orhan Karahodza and Mrs. Dzenana
Karahodza. All other duties as may be requested after the contract shall be
borne by the GmbH.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

§ 4

Guarantee

 

(1)The liability for defects is excluded to the extent permitted by law. Certain
characteristics of the property are not agreed and are not owed.

 

(2)In para. II of the land register no charges are listed. The registered land
charge of €110,000.00 in Div. III no. 4 of the Land Register for the District
Savings Bank is to be submitted by the GmbH. All proprietary rights in the
mortgage in half are hereby transferred with immediate effect to the GmbH, which
are adopted by the GmbH. The mortgage is still valued at about €110,000.00.
These liabilities are half the responsibility of the GmbH by way of liberating
debt assumption with law of obligations effect from 1st July 2014. The GmbH will
proceed immediately to the creditor to obtain its approval for liberating debt
assumption. As long as the creditor does not provide the required license, the
GmbH Dr. Orhan Karahodza and Mrs. Dzenana Karahodza are obliged to satisfy the
creditor on time. The same applies if the creditor should refuse the
authorization.

 

(3)The property is leased to the GmbH. Rental or lease or other utilisation
contracts with third parties do not exist. The lease is considered as completed
with contractual effect on 1st July 2014. The lease is hereby terminated by
mutual agreement with immediate effect.

 

(4)The submission of an energy certificate is not requested by the purchaser,
any investment obligations under the relevant energy saving regulations (EneV)
are met by the GmbH alone.

 

(5)Dr. Orhan Karahodza and Mrs. Dzenana Karahodza are liable to the GmbH, that
the market value of the property after deduction of the liabilities be assumed
at least €1.00.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

§ 5

Costs

 

All costs incurred by the certification and enforcement of this contract, an
approach for the acquisition process to the coming real estate transfer tax as
well as any costs for access to the electronic land registry and the expression
of appropriate land register excerpts are borne by the GmbH.

 

§ 6

Entry into the Homeowners’ Association

 

(1)The legal status of the housing and partial owner with each other and the
administration of the residential complex is governed by the declaration of
division and community order. This exists for the GmbH.

 

(2)The GmbH shall enter the date of possession transfer in all - even law of
obligations acting - rights and obligations created hereby and in the management
agreement. Decisions of the homeowners’ association shall be binding.

 

(3)Demands on the repairs reserves and other paid out of the house money
accounts go to the state at the time you transfer possession of the GmbH.
Arrears exist, according to the specification of the owner. From transfer of
ownership the GmbH is authorized to attend and vote at the AGM.

 

(4)The accounts for the current financial year shall be made in such a way that
the date of transfer of possession shall be the date for payments and refunds.
Payments for the preceding period shall be borne by the owner, and for the time
after are the expense of the GmbH. If you can not determine the period for which
there is a subsequent payment or credit, the amounts is split pro rata.

 

§ 7

Severability

 

If any provision of this Agreement be wholly or partially invalid or
unenforceable, or if there is a gap in this Contract, this shall not affect the
validity of the remaining provisions. A replacement

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

for an invalid or unenforceable provision should be agreed as such a valid or
enforceable provision which corresponds to what had been agreed in the spirit
and purpose of this contract, had the matter been considered at the outset.

 

§ 8

Notary’s Comments

 

(1)Those present were made aware of the following:

 

a.Any side agreements to this contract must be notariaed; agreements not
authenticated or not properly authenticated are invalid and can jeopardise the
effectiveness of the whole contract in question.

 

b.Liability for costs and taxes arising from this contract is joint and several
by law.

 

c.The ownership in the land register may be effected only after the presentation
of the clearance certificate from the tax office because of the real estate
transfer tax. The parties confirm that they have been informed of the legal
effect of this contract and in particular of the risk from intermediate
consumption in mutual agreement and on the nature of the priority notice and
respect of the land transfer tax. In addition, the notary has not discussed tax
purposes; he is accordingly exempted from any liability.

 

d.The property is liable under statutory regulation for arrears for public
charges and taxes, in particular for a possible development contribution.

 

e.Ownership is not taken on conclusion of this contract, but only on
registration of transfer of ownership to the transferee in the Land Register.

 

f.Rental and lease agreements are not affected by this sale.

 

g.On the entrance of the acquirer in insurance contracts, § 95 of the Insurance
Contract Act, and the possibility of termination from insurer and insured § 96
of the Insurance Contract Act.

 

h.Of energy-saving regulations.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

§ 9

Authorisation

 

The Parties shall provide, for themselves and their successors, the notary .....
with the headquarters in ..... and the notary employees

 

a)     Mrs………

 

b)     Mrs………

 

c)     Mrs………

 

d)     Mrs………

 

-all resident services in ………, ………,

 

each individually, the unconditional - ie in particular independent from the
validity of the remaining provisions of this document - full power, but no
mandate to represent them in the execution of the transaction, as well as
supplements in every respect.

 

The appointees are in particular empowered to make or amend conveyance
declarations and other settlement statements, registration and deregistration
permits; to submit and to withdraw applications to the Land Registry; to apply
for to receive and communicate permits; and generally to do all at its
discretion which is required to satisfy the matter.

 

The authorized representative shall be exempt from the restrictions of § 181 of
the Civil Code and have the right to full power transmission. The parties make
the authorized notary employees free from any personal liability.

 

This authorization may only be made before the attesting notary and the notary
..... with their headquarters in …..., or their respective representatives or
successors for use in the office.

 

(SEAL) [st002_v1.jpg]

 

 

 (STRAKER LOGO) [st001_v1.jpg]

Job ID No. TJ197239

 

Prinzregentenstraße 54

80538 München

Deutschland

+49 176 8799 4265

vertrieb@strakertranslations.de | www.strakertranslations.de

  

 

     Place, Date         Inferent         GmbH   

 

(SEAL) [st002_v1.jpg]

 

 

(Page 14) [st003_v1.jpg]

 

 

(Page 15) [st004_v1.jpg]

 

 

(Page 16) [st005_v1.jpg]

 

 

(Page 17) [st006_v1.jpg]

 

 

(Page 18) [st007_v1.jpg]

 

 

(Page 19) [st008_v1.jpg]

 

 

(Page 20) [st009_v1.jpg]

 

 

(Page 21) [st010_v1.jpg]

 

 

(Page 22) [st011_v1.jpg]

 

 

(Page 23) [st012_v1.jpg]

 

 

(Page 24) [st013_v1.jpg]

 

 

(Page 25) [st014_v1.jpg]

 

 

(Page 26) [st015_v1.jpg]

 

 

(Page 27) [st016_v1.jpg]

 

 

(Page 28) [st017_v1.jpg]

 

 

(Page 29) [st018_v1.jpg]

 

 

(Page 30) [st019_v1.jpg]

 

 

(Page 31) [st020_v1.jpg]

 

 

(Page 32) [st021_v1.jpg]

 

 

(Page 33) [st022_v1.jpg]

 